     Case 2:21-cv-00476-GMN-BNW Document 11 Filed 05/29/21 Page 1 of 4



 1    SIRIA L. GUTIERREZ, ESQ.
      Nevada Bar No.: 11981
 2    GUTIERREZ LAW, PLLC
 3    304 S. Jones Blvd.
      Ste 7385
 4    Las Vegas, NV 89107
      Phone: (702) 556-2720
 5    Email: Siria.gutierrez.esq@gmail.com
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
      Cherish Mays on behalf of P.P., a minor                Case No.: 2:21-cv-00476-GMN-BNW
 9
10    Plaintiffs,                                            MOTION TO WITHDRAW AS
      v.                                                     COUNSEL OF RECORD
11
      Clark County School District, et al.
12
      Defendants.
13
14
15                      MOTION TO WITHDRAW AS COUNSEL OF RECORD
16
              The undersigned files this motion with the Court in accordance with LR IA 11-6. As of
17
      May 14, 2021, the undersigned attorney is no longer associated with Bighorn Law, the law firm
18
      Plaintiff retained to represent Plaintiff in this matter. All correspondence should be directed to
19
20    Kimball Jones, Esq., the Partner for this file. Kimball@bighornlaw.com.

21            The undersigned seeks the Court’s approval to withdraw as counsel of record on this
22    matter as the case remains ongoing with Bighorn Law and Kimball Jones, Esq. retain the
23
      attorney-client relationship and responsibility of the matter.
24
      //
25
      //
26
27    //

28

                                                  Page 1 of 4
     Case 2:21-cv-00476-GMN-BNW Document 11 Filed 05/29/21 Page 2 of 4



 1    Bighorn Law remains in access and control of all information, including Plaintiff’s home
 2    address, which is why the undersigned is unable to give personal service to Plaintiff.
 3
      Dated May 29, 2021                           By:    /s/ Siria L. Gutierrez
 4                                                 SIRIA L. GUTIERREZ, ESQ.
                                                   Nevada Bar No.: 11981
 5                                                 304 S. Jones Blvd., Ste 7385
                                                   Las Vegas, NV 89107
 6
 7
                                         ORDER
 8
                           IT IS SO ORDERED
 9
                           DATED: 1:51 pm, June 02, 2021
10
11
12                         BRENDA WEKSLER
                           UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 Page 2 of 4
